Lockwood, Justice, delivered the opinion of the Court: It does not appear from the record in this cause, that final judgment has been given in the Circuit Court. There is therefore nothing to appeal from. The appeal is dismissed at the appellant’s costs. It appears from the record, that this was a trial of the right of property in the Court below, and that Harrison, the claimant, objected to the execution on which the levy had been made, on the ground that it was a nullity, and had been issued by a court not having jurisdiction. The Court overruled the objection, and we think properly. The claimant, if the execution was a nullity, ought to have brought an action of trespass, replevin, or trover for the goods, against the officer, and not have required a trial of the right of property. By proceeding in this manner, he has admitted the validity of the execution, and only claims that it has been levied on his property, and not on the property of the defendant in the execution. We are also of opinion that the execution was correctly directed to any constable, and that on a trial in the Circuit Court, the jury need not sign the verdict. The jury are only required to sign the verdict, where the trial is before the ministerial officer. Appeal dismissed. Note. See Pearce et al. v. Swan, 1 Scam. 266 ; Arenz v. Reihle et al., Idem. 340 ; Grimsley et al. v. Klein, Idem. 343 ; Sheldon v. Reihle et al., 1 Scam.